              Case 5:08-cr-00671-NAM Document 459 Filed 05/13/19 Page 1 of 1
 First Step Act of 2018 (Dec. 21, 2018), Application of Fair Sentencing Act




                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                         District of New York
 United States of America                                          )
 v.                                                                )          Case No. 5:08-CR-0671-9 (NAM)
 Jermaine Gary                                                     )          USM No. 15187-052




Order and Judgment for Sentence Reduction Pursuant to Section 404 of the First Step Act of 2018

 Upon motion of ✔ the defendant         the Director of the Bureau of Prisons the Court for a
 reduction in the term of imprisonment imposed based on the statutory penalties for which were
 modified by sections 2 or 3 of the Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat.
 2372), as if sections 2 and 3 of the Fair Sentencing Act of 2010 were in effect at the time defendant’s
 offense was committed. Having considered such motion, and taking into account the Fair Sentencing
 Act of 2010, to the extent that they are applicable,

 IT IS ORDERED that the motion is:
     DENIED. ✔ GRANTED and the defendant’s previously imposed sentence of imprisonment (as
 reflected in the last judgment issued) of 200 months   is reduced to Time Served      .

 I. COURT DETERMINATION OF SENTENCING PURSUANT TO FIRST STEP ACT OF 2018:
 Previous Sentence Imposed: 200 months              Amended Sentence: Time Served
 Previous Supervised Release Term Imposed: 10 years Amended Supervised Release Term: 8 years


 II. SENTENCE RELATIVE TO AMENDED TERMS:
   ✔ The reduced sentence is within the terms of the Fair Sentencing Act of 2010.

   ✔
     Conditions of release set forth in judgment are to remain in effect.
     Conditions of release set forth in judgment are to remain in effect, with the following modifications:




 Except as provided above, all provisions of the judgment dated                        06/10/2010   shall remain in effect.

 IT IS SO ORDERED.
 Order Date: May 13, 2019
                                                                                    Judge’s Signature
